SOUTHERN CALIFORNIA EDISON COMPANY

NAMED EXECUTIVE OFFICER BASE SALARIES

 

The executive officers listed below are the individuals who will be designated
as Southern California Edison Company’s (“SCE”) named executive officers in its
proxy statement for the 2006 annual meeting of shareholders and who are
currently serving as executive officers of SCE. The 2006 base salary level for
each of the named executive officers is as follows:

 

Named Executive Officer

2006 Base Salary Level

 

John E. Bryson, Chairman of the Board, President and Chief Executive Officer of
Edison International and Chairman of the Board of SCE

 

 

$1,210,000(1)

Alan J. Fohrer, Chief Executive Officer of SCE

 

$651,040(1)

John R. Fielder, President of SCE

 

$407,777(1)

Mahvash Yazdi, Senior Vice President and Chief Information Officer of Edison
International and SCE

 

$364,078

                            

 

 

 

(1)

Messrs. Bryson, Fohrer and Fielder will also be designated as named executive
officers by Edison International in its proxy statement for its 2006 annual
meeting of shareholders. The amounts shown for the officers are the aggregate
2006 base salaries for service to Edison International and SCE, and are
inclusive of (and not in addition to) any 2006 base salary amounts reported by
Edison International.

 

 

 

 

 